
	
		I
		112th CONGRESS
		2d Session
		H. R. 5485
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Reed introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain narrow
		  woven fabrics.
	
	
		1.Certain narrow woven
			 fabrics
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Narrow woven fabrics (other than ribbons), not pile, of
						man-made fibers, not containing by weight 5% or more of elastomeric yarn or
						rubber (provided for in subheading 5806.32.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
